                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

JEREMY SHELDON,

                       Petitioner,               :   Case No. 1:16-cv-837

        - vs -                                       District Judge Timothy S. Black
                                                     Magistrate Judge Michael R. Merz

DAVE MARQUIS, Warden,
 Richland Correctional Institution
                                                 :
                       Respondent.


           DECISION AND ORDER DENYING MOTION FOR AN
                      EVIDENTIARY HEARING


        This habeas corpus case is before the Court on Petitioner’s Motion for an Evidentiary

Hearing (ECF No. 37). Respondent opposes the Motion (ECF No. 39) and Petitioner has filed a

Reply Memorandum in Support (ECF No. 40).

        Petitioner asserts he has raised sufficient factual issues to warrant an evidentiary hearing

to resolve them, relying on a number of circuit court decisions and ultimately on Townsend v. Sain,

372 U.S. 293, 313 (1963), and the Advisory Committee Notes to the adoption of Habeas Rule 8 in

1976.

        The case law relied on by Petitioner predates Cullen v. Pinholster, 563 U.S. 170 (2011).

There the Supreme Court held that a federal court’s review of a state court decision under 28

U.S.C. § 2254(d)(1) is strictly limited to “review of the state court record,” and that evidence

acquired through use of an evidentiary hearing may not be considered. Id. at 1399. To the extent




                                                 1
Petitioner presented to the state courts the claims he now presents in habeas , this Court is limited

to the record that was before the state courts when they reached a final decision.

       It appears to the Court that a claim being made by Petitioner in his Motion for Evidentiary

Hearing is that his initial defense attorney, Zach Corbin, provided ineffective assistance of trial

counsel by abandoning Sheldon prior to trial. However, nowhere in the ten grounds for relief

pleaded in his Petition and Supplemental Petition does Sheldon plead such a claim. A habeas

petitioner cannot effectively amend his Petition by raising a claim in a motion for evidentiary

hearing. Rather new claims must be presented by way of an amendment under 28 U.S.C. § 2242

and Fed.R.Civ.P. 15.

       Nor does it appear to this Court that Sheldon ever presented this claim to the Ohio courts.

In his Petition for Post-Conviction Relief, Sheldon said he had two constitutional claims, to wit,

that counsel who actually tried the case, Nick Ring and Barbara Moore, provided ineffective

assistance of trial counsel, and an asserted Brady v. Maryland violation (Petition for Post-

Conviction Relief, State Court Record, ECF No. 15, Ex. 17, PageID 539.) Since Sheldon has

apparently never presented his Zach Corbin ineffective assistance of trial counsel claim to the state

courts, it is procedurally defaulted.

       For the foregoing reasons, Petitioner’s Motion for Evidentiary Hearing is DENIED. The

accompanying request for appointment of counsel is also DENIED.

February 11, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                 2
